Exhibit77(o) Transactions effected pursuant to Rule 10f-3 Fund Name Issuer Date of Purchase Broker / Dealer From Whom Purchased Affiliated/Principal Underwriter of Syndicate ING JP Morgan Small Cap Core Equity Portfolio Bridgepoint Education Inc (BPI) 4/14/2009 Credit Suisse and Signal Hill Capital Group JP Morgan ING JP Morgan Small Cap Core Equity Portfolio Digital Globe Inc. 05/13/09 Morgan Stanley, Jeffries and Co. JP Morgan ING JP Morgan Small Cap Core Equity Portfolio Solarwinds Inc. 05/19/09 Goldman Sachs and Co, Jeffries and Co JP Morgan ING JP Morgan Small Cap Core Equity Portfolio Logmein Inc. (LOGM) 06/30/09 Barclays Capital Inc. JPMorgan Securities Inc ING JP Morgan Value Opportunities Portfolio American Electric Power (AEP) 4/1/2009 Credit Suisse Securities (US) LLC JP Morgan ING JP Morgan Value Opportunities Portfolio Wells Fargo & Company (WFC) 05/08/09 Wachovia, Blaylock Partners L.P., Samual A Ramirez & Co JP Morgan ING JP Morgan Value Opportunities Portfolio BB&T Corp (BBT) 05/12/09 Goldman Sachs and Co. JP Morgan ING JP Morgan Value Opportunities Portfolio Hertz Global Holdings Inc (HTZ) 05/20/09 Goldman Sachs and Co. JP Morgan ING JP Morgan Value Opportunities Portfolio Prudential Financial Inc. (PRU) 06/02/09 Goldman Sachs and Co. JPMorgan Securities Inc ING MFS Utilities Portfolio CSC Holdings, Inc. 02/09/09 JP Morgan ING Financial Markets ING PIMCO High Yield Portfolio MGM Mirage Inc Sr Secured 144A 05/14/09 Bank of America NA Commerzbank Capital Markets Corp ING T. Rowe Price Capital Appreciation Portfolio CSC Holdings Inc 144A (126304AZ7) 02/09/09 JP Morgan ING Financial Markets ING Van Kampen Growth and Income Portfolio SunTrust Banks Inc. 06/01/09 Goldman Sachs Morgan Stanley ING Van Kampen Real Estate Portfolio Prologis / PLD 4/8/2009 Merrill Lynch Morgan Stanley ING Van Kampen Real Estate Portfolio Duke Realty Corp / DRE 04/16/09 Merrill Lynch Morgan Stanley ING Van Kampen Real Estate Portfolio Regency Centers / REG 04/21/09 JP Morgan Mitsubishi UFJ Securities
